Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
In response to Applicant’s Amendments filed January 13, 2021 Examiner withdraws the Prior Art Rejection to claims 1-3, 6-12, 15-19, and 21-25.

In view of the 2019 Revised Patent Subject Matter Eligibility Guidance, Applicant’s claims, while the claims are directed to an abstract idea, they recite additional elements that integrate the exception into a practical application of the exception. The claims contain a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The training and retraining of a neural network when viewed as an ordered combination amount to an improvement to technology or technical field; which is indicative of a practical application of the judicial exception. 

The claimed invention pertains to a method/system/product for detecting fraud. The claims train a neural network based on purchase histories of multiple customers. The neural network is retrained based on sets of transactions specific to a particular/specific customer to predict non-fraudulent purchases. The sets of transactions are based on rules that prevent multiple purchases of card-present/card-

The closest prior art is Baker, US Patent Application Publication No., 2007/0106582 in view of Wang, US Patent Application Publication No., 2009/0018940. Baker teaches a general fraud detection system where a neural network is trained/retrained with purchase histories to generate a fraud detection model. Baker then receives transaction data and uses the fraud model to determine if the transaction is potentially fraudulent. Baker generates a notification of a potentially fraudulent transaction and alerts the customer. Baker then retrains the model using a customer response to the notification. Wang teaches that a general fraud detection model can be retrained with data specific to a particular customer and be used to predict transactions related to the particular customer. The combined references do not teach the specific rules related to the set of transactions used to train/retrain the neural network. While there are general/high level rules related to time (e.g., the past 50 transactions) the prior art does not teach wherein the one or more rules prevent multiple purchases of a particular type within a specified time to be included in a set of the sets of transactions, and that the particular type of transaction is based on whether a transaction card is 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693

/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693